DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuzner et al. Publication No. US 2013/0314953, in view of Alexander Patent No. US 9,407,133.
Regarding claim 1, Cuzner discloses a power conversion circuit comprising: an input connectable to an AC source [Fig. 3, AC source 210]; 
a rectifier circuit [Fig. 3, 220] connected to the input to convert an AC power input to a DC power;
a DC link [Fig. 3, 270] coupled to the rectifier circuit to receive the DC power therefrom; a DC link capacitor bank comprising one or more capacitors [Fig. 3, capacitor 270 as shown] across the DC link to provide smoothing of a DC link voltage thereon; and 
a control system comprising:


and
a logic circuit [Fig. 3, rectifier control 240] operably connected to the detection circuit; wherein the rectifier circuit comprises a plurality of phase legs including thereon an upper switching unit [Fig. 3, Qi1, Qi3, Qi5] and a lower switching unit [Fig. 3, Qi2, Qi4, Qi6]; wherein the logic circuit is configured to: receive an input signal from the detection circuit comprising the at least one of the voltage value and the current value measured or determined thereby [Fig. 3, the inputs Vabc, DC link current D, DC Link voltage Vo are going into the rectifier control 240]; and
control switching of the switching unit based on the input so as to selectively interrupt current flow through the rectifier circuit [Fig.3, the rectifier control 240 sends gate signals Ui1 to Ui6 to control the upper and lower transistors of the rectifier circuit].
	However, Cuzner does not disclose that the upper and lower switching units comprises a bi-directional switching unit that selectively controls current and withstands voltage in both directions.
 	Alexander discloses a power converter, comprising a rectifier circuit comprises a plurality of phase legs each including thereon an upper switching unit [Fig. 3H, upper switching units s1u, s2u, s3u] and a lower switching units [Fig. 3H, lower switching units s1I, s2I, s3I] wherein at least one of the upper and lower switching units on each phase leg comprises a bi-directional switching unit that selectively controls and current and withstands voltage in both directions. 

Regarding claims 2, 18-19, Cuzner discloses wherein the upper and lower transistors are selectively operable to interrupt current flow through the rectifier circuit, so as to provide a circuit breaking capability in the power conversion circuit [as shown in Fig. 3].  Alexander discloses that the at least one of the upper and lower switching units on each phase leg comprises: a first solid-state switch operable in a conducting state and a non-conducting state; a first diode in anti-parallel with the first solid-state switch; a second solid-state switch operable in a conducting state and a non-conducting state, the second solid-state switch arranged relative to the first solid-state switch so as to comprise a reverse-blocking solid-state switch; and a second diode in anti-parallel with the second solid-state switch and providing current blocking in an opposite direction from the first diode [Fig. 3H, the switching unit 3H comprises two IGBTs with diodes connected in parallel; col. 5 lines 19-21; Fig. 3A shows the detailed connections of the upper and lower switching units].
Regarding claim 3, Alexander discloses that either: each of the upper switching units and each of the lower switching units in the rectifier circuit comprises the first solid-state switch, the first diode, the second solid-state switch, and the second diode; or one of the upper and lower switching units on each phase leg comprises the first solid-state switch, the first diode, the second solid-state switch, and the second diode, and wherein the other of the upper and lower switching units on each phase leg comprises 
	Regarding claims 4 and 17 (in combination with claim 1), Cuzner discloses that the logic circuit is configured to control switching of the first and second solid-state switches between the conducting and non-conducting states based on the input so as to interrupt current flow through the rectifier circuit [Fig. 3, the rectifier control 240 controls the upper and lower transistor switches of the rectifier unit 220 between conducting and non-conducting based on the input of the voltage and current detections].
	Regarding claims 5, 13, the combination of Cuzner and Alexander discloses that the logic circuit is configured to compare the at least one of the voltage value and the current value to one or more voltage or current thresholds; identify a fault condition in the power conversion circuit if the at least one of the voltage value and the current value crosses a respective one of the one or more voltage or current thresholds; and
switch one of the first and second solid-state switches to the non-conducting state upon identification of the fault condition, so as to interrupt current flow there-through;
wherein one of the first and second solid-state switches is switched to the non-conducting state in at least one of the upper and lower switching units on each phase leg [Fig. 3, the current and voltage values are measured and compared with the threshold, so that the abnormality can be detected and then the rectifier control can send signals to the transistors to control the on and off operation].
claims 6, 15, the combination of Cuzner and Alexander disclose that the logic circuit is configured to identify the fault condition in the power conversion circuit during both steady state operation of the power conversion circuit and during transient operation of the power conversion circuit, with the logic circuit switching one of the first and second solid-state switches to the non-conducting state upon identification of the fault condition to provide the circuit breaking capability in the power conversion circuit during both steady state operation and transient operation thereof [the rectifier control 240 is configured to detect the current and voltage values, and turn off the transistor switches if a fault is detected].
	Regarding claims 7, 14, 20, Cuzner discloses that the detection circuit is configured to measure or determine at least one of three phase input currents, a current at the switching units of the rectifier circuit, a DC link current [Fig. 3, DC line current feedback], and three phase output currents or voltages.
Regarding claim 8, Alexander discloses that the first and second solid-state switches comprise one of insulated-gate bipolar transistor (IGBTs) [as shown in Fig. 3], metal oxide semiconductor field effect transistors (MOSFETs), or integrated gate-commutated thyristors (IGCTs), and wherein the first and second solid-state switches are composed of silicon carbide (SiC) or gallium nitride (GaN).
	Regarding claim 9, Cuzner discloses that the rectifier circuit is selectively operable as an active front end rectifier circuit [Fig. 3, active front end rectifier circuit 220] or an uncontrolled front end rectifier circuit.
	Regarding claim 11, the combination of Cuzner and Alexander disclose a method of providing circuit breaking in a power conversion circuit, the method comprising:

comparing, via the detection circuit or logic circuit, the one or more current and voltage parameters to one or more respective current and voltage thresholds;
identifying, via the logic circuit, a fault condition in the power conversion circuit if the one or more measured or determined current and voltage parameters exceed the one or more respective current and voltage thresholds; and
controlling, via the logic circuit, a solid-state circuit breaker integrated into the power conversion circuit to interrupt current flow through the power conversion circuit upon identification of the fault condition;
wherein controlling the solid-state circuit breaker comprises controlling switching of a plurality of solid-state switches included in switching units positioned on a plurality of phase legs of a rectifier bridge of the power conversion circuit [the combination of Cuzner and Alexander disclose all the limitations as rejected in the above claims].
Regarding claim 12, the combination of Cuzner and Alexander disclose that controlling the solid-state circuit breaker comprises controlling switching of a plurality of solid-state switches included in switching units positioned on a plurality of phase legs of a rectifier bridge of the power conversion circuit; and wherein the switching units comprise an upper switching unit and a lower switching unit positioned on each phase leg of the rectifier bridge, with at least one of the upper and lower switching units on each phase leg comprising:

Regarding claim 16, Alexander discloses that the power conversion circuit is operated as part of a breakdown of components test [col. 10 lines 30-40].
	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Cuzner et al. Publication No. US 2013/0314953, in view of Alexander Patent No. US 9,407,133, and further in view of McDougle Publication No. US 2017/0271979 and Yatsusu Derwent-ACC-No. 1996-053466.
	Regarding claim 10, Cuzner and Alexander do not further comprise at least one of a galvanic isolation disconnect switch located between the input and the rectifier circuit; and a snubber circuit connected to the rectifier circuit and configured to absorb surge current in the power conversion circuit, so as to increase solid-state switch reliability and reduce electromagnetic interference.
	McDougle discloses a power conversion circuit, comprising at least one of a galvanic isolation switch [Fig. 6, 620] located between the input [Fig. 6, 604] and the rectifier circuit [Fig. 6, 610]. It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have a galvanic isolation switch into Baida, for the benefit of breaking ground loops by preventing unwanted current from flowing between units sharing a ground.
	Cuzner, Alexander and McDougle do not disclose a snubber circuit.

All three teachings are analogous power conversion circuits comprising rectifiers. It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to incorporate a surge capacitor from Yatsusu, into Alexander as modified by McDougle, for the benefit of protecting the rectifier from the surge.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659.  The examiner can normally be reached on M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836